Title: To Benjamin Franklin from Charlotte Amiel, 10 November 1778
From: Amiel, Charlotte
To: Franklin, Benjamin


Tuesday Morng Novbr. 10th 1778
Mrs Amiel and the Miss Alexanders unite in best Compliments to Doctor Franklin, assure him they were not a little disappointed at his not going with them to the Play last Thursday Sen-night; or at least not sending them word whether he would, or would not, now the only way to make amends for this, is to do them the honor of Dining with them to Morrow, and afterwards accompanying them to the Play. They have got a Lodge wherein is a Seat for the Doctor: his accepting this Invitation will make them all vastly happy—
 
Addressed: To / Doctor Franklin / Passy
